CONSULTING AGREEMENT This agreement (“Agreement”) is made by and between Gulf Onshore, Inc., having its principal office at 4310 Wiley Post Road, Suite 210, Addison, TX 75001 (hereinafter referred to as“Company”), and Parabolic, LLC having its principal office at 12555 High Bluff Drive, Suite305, San Diego, CA92130 (hereinafter referred to as “Consultant”). In consideration of the mutual promises contained herein and on the terms and conditions hereinafter set forth, the Company and Consultant (collectively, the “Parties”) agree as follows: 1.Services. 1.1.
